t c summary opinion united_states tax_court kelly a smith f k a kelly a waite petitioner v commissioner of internal revenue respondent docket no 3356-09s filed date nathan t chase for petitioner lisa dicerbo for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether payments petitioner received from her ex-husband in were alimony under the internal_revenue_code because we hold that the payments were alimony we sustain respondent’s determination background this case was submitted fully stipulated under rule and the stipulated facts are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the commonwealth of pennsylvania when the petition was filed petitioner was formerly married to darren waite and together they had one child a divorce action was commenced by petitioner in the court of common pleas of allegheny county pennsylvania and in a final order dated date mr waite was ordered to pay to petitioner dollar_figure per month dollar_figure for current support and dollar_figure for arrears the order describes the payment as support for petitioner and one child the order further states that the order is based on guideline sic per consent of the parties petitioner and mr waite were divorced on date in a subsequent final order dated date the state court ordered mr waite to pay to petitioner dollar_figure per month the order describes the payment as support for the child of dollar_figure per month and apl alimony pendente lite of dollar_figure per month arrears to be paid at a rate of dollar_figure per month the order further states this order shall be considered unallocated until such time petitioner is no longer entitled to receive apl alimony the effective date of the order was date both the date order and the date order state all charging orders for spousal support and alimony pendente lite including unallocated orders for child and spousal support or child_support and alimony pendente lite shall terminate upon death of the payee a third order dated date states the alimony pendente lite portion of the date support order shall terminate as of date with the child_support portion to continue at dollar_figure per month during petitioner received payments from mr waite totaling dollar_figure petitioner did not report receipt of any alimony on her federal_income_tax return pendente lite is a latin term meaning while the action is pending black’s law dictionary 9th ed discussion sec_71 provides for the inclusion in income of any alimony received by an individual during his or her taxable_year sec_71 defines the term alimony as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the term divorce_or_separation_instrument includes a court decree requiring a spouse to make support payments to the other spouse see sec_71 sec_71 provides that the general inclusion rule under a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse amounts payable under a divorce decree will not be treated as child_support for purposes of sec_71 unless specifically designated as such in the document see eg berry v commissioner tcmemo_2005_91 the parties dispute whether some portion of the payments petitioner received from mr waite in was in fact child_support and not alimony petitioner argues that the date order sufficiently fixed the amount of child_support or in the alternative that the date order should retroactively apply to some or all of the payments in support of petitioner’s argument that the date order sufficiently fixed the amount of child_support petitioner relies upon the statement in the order that the parties consent to the guideline this is a reference to the support guidelines adopted under the pennsylvania rules of civil procedure pa r civ p as mandated by federal_law see lawton v commissioner tcmemo_1999_243 petitioner argues that all awards of support for a spouse a child or both must conform to the guidelines in domestic relations proceedings in the commonwealth of pennsylvania under pa r civ p the court on its own motion or upon the motion of either party may make an unallocated award in favor of the spouse and one or more children or the court may state separately the amount of support allocable to the spouse and to each child to determine the total amount of support required for a child the support guidelines use the net_income of both parents and a formula or charts derived from the formula pa r civ p a if the court determines that there is an obligation to pay support there shall be a rebuttable_presumption that the amount of the award determined from the guidelines is the correct amount of support to be awarded pa r civ p d assuming arguendo that a simple reference to the grid would produce an accurate figure for what portion of the amounts received was for child_support petitioner has not satisfied the requirements of sec_71 the amount of child_support must be fixed by the terms of the instrument see sec_71 366_us_299 lawton v commissioner supra raymond v commissioner tcmemo_1997_ the language in the date order of support does not fix any specific amount for the payment of child_support instead the order makes an unallocated award of support for petitioner and one child by making an unallocated award of support in view of the language of pa r civ p f it appears that the court of common pleas intended that the full amount of the monthly payments would be taxable to petitioner and deductible by mr waite see mannina v commissioner tcmemo_1985_565 we turn now to petitioner’s second argument that the date order should retroactively apply to some or all of the payments while property interests of divorcing parties are determined by state law federal_law governs the federal_income_tax treatment of that property zinsmeister v commissioner tcmemo_2000_364 citing 102_f3d_842 6th cir affg t c memo affd 21_fedappx_529 8th cir state court adjudications retroactively changing the rights of parties are generally disregarded for federal_income_tax purposes 98_tc_165 n see also ali v commissioner tcmemo_2004_284 retroactive imposition of support by a state court does not have retroactive effect for federal tax purposes consequently we do not ascribe conclusive weight to the retroactive application of the date order whether the payments petitioner received from mr waite are considered alimony or child_support for federal tax purposes will be determined under applicable federal_law we note that an exception to the general_rule exists when a nunc_pro_tunc order retroactively corrects an order which failed to reflect the true intention of the court at the time it was rendered 70_tc_525 45_tc_530 there is no persuasive evidence that the date order corrected an order that failed to reflect the true intention of the court at the time it was rendered even if the terms of the date order are considered the delineation between child_support and alimony pendente lite would only apply to payments received in november and date as the effective date of the order was date that being said a well-established principle of contract law is that a writing is interpreted as a whole restatement contract sec_2d sec an interpretation that gives a reasonable meaning to all parts of the contract will be preferred to one that leaves portions of the contract meaningless 47_f3d_168 6th cir affg 100_tc_319 restatement supra sec the date order indicates that of the total monthly payment dollar_figure is child_support and dollar_figure is alimony pendent lite however the order further states that the monthly payments will be considered unallocated until such time petitioner is no longer entitled to receive apl alimony in light of the entirety of the order and giving meaning to all parts of the order the payments received by petitioner in november and date are unallocated and therefore alimony the relief that petitioner in effect seeks in this court allocation of unallocated support payments to child_support could have been sought directly by petitioner by motion in the court of common pleas pa r civ p see also ambrose v commissioner tcmemo_1996_128 what she failed to do in that court she may not do in the tax_court for the reasons discussed above we sustain respondent’s determination that the payments received by petitioner from her ex-husband in were alimony and not child_support under sec_71 and accordingly decision will be entered for respondent
